F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAR 21 2000
                               FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    CARLOS ALBERTO LARA
    YUPANQUI; SUYAPA RODRIGUEZ
    DE LARA,

                Petitioners,                             No. 99-9506
                                                    (No. A72 450 187/188)
    v.                                               (Petition for Review)

    IMMIGRATION &
    NATURALIZATION SERVICE,

                Respondent.


                               ORDER AND JUDGMENT         *




Before KELLY , HENRY , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Carlos Alberto Lara Yupanqui seeks our review of the Board of

Immigration Appeals’ (BIA) decision affirming the Immigration Judge’s denial of

his application for asylum and withholding of deportation under the Immigration

and Nationality Act. 2 We conclude, based on our review of the administrative

record, the applicable law, and the parties’ submissions, that the BIA’s decision is

supported by substantial record evidence and we affirm.

       Petitioner, a Peruvian native and citizen, entered the United States in May

1990 as a business visitor. Petitioner is a professional musician who performs

with a musical group that toured internationally before coming to the United

States. He overstayed his visa, which expired in March 1991. Thereafter, he

applied for asylum and withholding of deportation based on his fear of

persecution both by the Sendero Luminoso (the Shining Path), a Peruvian

guerrilla group that unsuccessfully attempted to recruit him, and by the Peruvian

government, for political opinions allegedly imputed to him by virtue of the

Sendero Luminoso’s recruitment efforts. Petitioner professes political neutrality.

       Asylum and withholding of deportation are the two avenues of relief

available to a deportable alien who claims he will be persecuted if deported.    See



2
      Petitioner’s wife, Suyapa Rodriquez de Lara, also seeks asylum and
withholding of deportation. Because     Ms. Rodriguez de Lara’s application is
derivative of petitioner’s application, we address only his directly and refer
throughout to petitioner in the singular.

                                            -2-
Kapcia v. INS , 944 F.2d 702, 706 (10th Cir. 1991). In order to be eligible for

asylum, an alien must first establish refugee status.        See id. Thereafter, the

Attorney General can exercise her discretion to grant asylum to the otherwise

deportable alien.   See 8 U.S.C. § 1158(b)(1). In order to qualify for refugee

status, an alien must establish “he is unable or unwilling to return to ‘any country

of such person’s nationality . . . because of [past] persecution or a well-founded

fear of persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion.’”        Nazaraghaie v. INS , 102 F.3d 460,

462 (10th Cir. 1996) (quoting 8 U.S.C. § 1101(a)(42)(A)). “[T]he well-founded

fear of persecution standard [ ] require[s] a subjective ‘fear’ component and an

objective ‘well-founded’ component.”         Kapcia , 944 F.2d at 706. The subjective

component is not relevant unless the alien has proved the objective component.

See id. It is the applicant’s burden to meet this objective component with

“credible, direct, and specific evidence in the record.”        Nazaraghaie , 102 F.3d at

462 (quotation omitted).

       In order to be eligible for withholding of deportation, the second avenue of

relief, the alien must show “a clear probability of persecution with objective

evidence that it is more likely than not that he or she will be subject to

persecution upon deportation.”      Id. at 465 (quotations omitted). This is a more

difficult standard to meet than the refugee standard.        See id.


                                              -3-
      In affirming the Immigration Judge’s decision, the BIA found that there

was no evidence in the record that: (1) the Sendero Luminoso had mistreated

petitioner or his family; (2) petitioner was selected for recruitment based on any

of his own political opinions; (3) the Sendero Luminoso considered petitioner’s

decision not to join the movement an expression of opposition; and (4) the

government of Peru viewed him as affiliated with that movement.     See Admin. R.

at 3. Thus, the BIA concluded that petitioner failed to meet his asylum burden to

show past persecution or a well-founded fear of future persecution and,

consequently, he also failed to meet the higher standard for withholding of

deportation. See id. On appeal, petitioner challenges the BIA’s conclusion that

he failed to show a well-founded fear of persecution based on his political

opinion. “The BIA’s determination that [petitioner] was not eligible for asylum

must be upheld if supported by reasonable, substantial, and probative evidence on

the record considered as a whole.”   INS v. Elias-Zacarias , 502 U.S. 478, 481

(1992) (quotation omitted).




                                         -4-
      We have reviewed the record, the parties’ submissions, and the relevant

law. We conclude that the BIA’s decision is supported by substantial record

evidence and, accordingly, we AFFIRM the BIA’s dismissal of the appeal.



                                                  Entered for the Court



                                                  Paul J. Kelly, Jr.
                                                  Circuit Judge




                                       -5-